DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-7, 9-15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Endo (JP 2016-018010 A) discloses a light-emitting element (Figure 10, element 67) comprising at least a phosphor layer (Figure 10, element 68) and an emission angle selection layer (Figure 10, element 39) that emits light incident at a predetermined angle (clearly illustrated in Figure 10), wherein the phosphor layer (Figure 10, element 68) includes a phosphor (Figure 10, element 55) and a light scatterer (Figure 10, element 69).  Also, Kobayashi et al. (US Pub. No. 2019/0072245 A1) discloses a dielectric spacer (i.e. dielectric multilayer film [Figure 7, element 12]; page 2, paragraph 0042, lines 4-7).  However, Endo, Kobayashi et al., and the prior art of record neither shows nor suggests a light-emitting element wherein the dielectric spacer has a dielectric constant of 2.5 to 6.0 and has a thickness of 10 nm to 400 nm in a region with a wavelength of 380 nm to 780 nm.
Regarding claim 17, Endo (JP 2016-018010 A) discloses a projector (Figure 1, element 1) comprising a light-emitting element (Figure 10, element 67) 
Regarding claims 2-3, 5-7, and 9-15, the claims are allowable based on their dependence from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fryer (US Pub. No. 2008/0303981 A1) shows an electroluminescent display of the type having a switchable electroluminescent material backlight mounted behind a mask defining the information to be displayed, in which display the mask is constructed as a layer of physically-stabilized Liquid Crystal material switchable to define the information to be displayed; and the LC mask and the EL backlight are constructed as a single entity. 
Takahara et al. (US Patent No. 5,469,278) teaches a liquid crystal panel including a liquid crystal/polymer composite between two substrates, one of which having a matrix of pixel electrodes. A mosaic color filter of red, green and blue is provided above pixel electrodes. The average pore size of the resin component or of the diameter of liquid crystal droplets in the composite is selected according to the color of the color filter. The average of pore sizes is the largest for red, and the smallest for blue. The average of pore sizes of the resin on the switching elements and on the signal lines is smaller than that on the pixel electrodes. This liquid crystal display panel is used as a light bulb for a projection type television system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
01/11/2022